United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-40504
                          Conference Calendar


ANTONIO SEPEDA,

                                      Plaintiff-Appellant,

versus

JAMES L. REX, State District Judge,

                                      Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. G-03-CV-24
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Antonio Sepeda, Texas prisoner # 469585, has filed a motion

for leave to proceed in forma pauperis (IFP) on appeal following

the district court’s dismissal of his petition for writ of

mandamus for lack of jurisdiction.    By moving for IFP, Sepeda is

challenging the district court’s certification that IFP status

should not be granted on appeal because his appeal is not taken

in good faith.     Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).   The district court did not err in dismissing Sepeda’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-40504
                                   -2-

action because the district court lacked jurisdiction to order

the state courts to assist Sepeda in executing a state court

judgment, and this was the only relief that Sepeda sought.       Moye

v. Clerk, DeKalb County Superior Court, 474 F.2d 1275, 1275-76

(5th Cir. 1973); see also Santee v. Quinlan, 115 F.3d 355, 356-57

(5th Cir. 1997).

     Sepeda’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).      The

district court did not err in certifying that the appeal is not

taken in good faith.      Sepeda’s motion for leave to proceed IFP is

DENIED.    Sepeda’s appeal is DISMISSED.     Baugh, 117 F.3d at 202

n.24; 5TH CIR. R. 42.2.

     This dismissal of Sepeda’s appeal counts as a strike for

purposes of 28 U.S.C. § 1915(g).     Sepeda previously received a

strike based on the district court’s dismissal of his civil

rights complaint as frivolous in Sepeda v. Densford, No. 99-51136

(5th Cir. June 7, 2000).     He also received a strike based on the

district court’s dismissal of his civil rights complaint as

frivolous in Sepeda v. Waters, No. 00-11349 (5th Cir. April 10,

2001).    Sepeda is cautioned that he has now accumulated three

strikes under 28 U.S.C. § 1915(g), and he may not proceed IFP in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.      See 28 U.S.C. § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR

IMPOSED.